Citation Nr: 0903543	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The veteran appeared for a VA 
video conference hearing in December 2008.

The veteran's appeal initially included a claim of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU), but this claim was later granted in a 
May 2008 rating decision.

The issue on appeal will be partially addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record establishes that the veteran's PTSD is 
at least severely disabling, with isolative behavior, 
frequent nightmares, and sleep difficulties significant 
enough to lead him to quit his job.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (concerning notice 
requirements in cases involving a claimed increase in an 
existing rating).  Nevertheless, given the Board's partially 
favorable disposition of the matter on appeal and the fact 
that further development is being requested on remand prior 
to further adjudication, no further discussion of 
notification or assistance in developing the facts pertinent 
to this limited matter is required at this time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for 
PTSD which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, there is sufficient evidence to support a 70 
percent evaluation for PTSD.  

While a June 2006 VA examination report contains a Global 
Assessment of Functioning (GAF) score of 51, the examiner 
separately stated that the veteran's level of disability was 
in the severe range, with considerable-to-severe impairment 
in terms of his ability to maintain employment and perform 
job duties.  The examiner also noted that the veteran had 
thoughts, but not a plan, of harming himself.

A second VA examination report, from February 2007, indicates 
moderate-to-severe impairment but also includes a GAF score 
of 45, which, under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), signifies serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

A May 2007 Vet Center report indicates that the veteran had 
difficulty sleeping because of nightmares of Vietnam, and 
this led to feeling sleepy during the day, low energy, and 
poor concentration.  The therapist who provided this report 
also noted that the veteran had consequently not been able to 
function at work and had to quit his job.

The most recent VA examination report of record, from January 
2008, indicates subjective symptoms including isolative 
behavior, nightmares, and poor sleep.  The examiner did not 
specifically articulate the extent to which PTSD interfered 
with the veteran's social and occupational function.  
Nevertheless, the examiner assigned a GAF score of 43, 
signifying serious symptoms under the DSM-IV, and opined that 
the veteran's PTSD had not improved despite consistent 
treatment.  

Overall, the Board is satisfied that the evidence of record 
establishes a disability which is at least severe in degree, 
with such symptoms as isolative behavior, frequent 
nightmares, and sleep difficulties significant enough to lead 
him to quit his job.  This degree of social and occupational 
impairment is more consistent with the criteria for a 70 
percent evaluation than that for a 50 percent evaluation.  
Accordingly, the evaluation is increased to 70 percent, and 
to that extent the appeal is granted.

This determination does not end the Board's inquiry, as the 
question of whether an even higher evaluation of 100 percent 
is warranted remains.  Prior to addressing this question, 
however, additional development is needed.  This development 
is described in the REMAND portion of this decision.


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

Initially, the Board notes that it is apparent from the 
record that the veteran is unable to secure or follow a 
substantially gainful occupation, as he has been granted 
entitlement to TDIU.  In addition to PTSD, the veteran's 
service-connected disabilities include diabetes mellitus (20 
percent) and peripheral neuropathy of both lower extremities 
(with each extremity at 10 percent).

To date, however, the question of whether the veteran's PTSD, 
in and of itself, results in total occupational and social 
impairment has not been adequately addressed upon VA 
examination, including upon the aforementioned examination 
from January 2008.  An opinion is needed on this matter 
before the Board can proceed with a determination of whether 
an evaluation in excess of 70 percent for PTSD is warranted.

Moreover, during his recent hearing, the veteran noted that 
he had recently applied for Social Security Administration 
(SSA) disability benefits, with his application for such 
benefits still pending.  To date, the record does not reflect 
that efforts have been made to obtain corresponding medical 
documentation.  Such efforts are required pursuant to 
38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. 
App. 163, 139 (1998) (VA's duty to assist includes obtaining 
SSA records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).  
 
Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical documentation corresponding to 
the veteran's recent application for 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The veteran should then be afforded a 
VA examination, with either a 
psychiatrist or psychologist, to 
determine the symptoms and severity of 
his service-connected PTSD.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective symptoms and objective 
findings should be described in the 
examination report.  This report should 
also include a multi-axial diagnosis and 
a GAF score.  In discussing the GAF 
score, the examiner should specifically 
note whether PTSD, in and of itself, 
results in total occupational and social 
impairment.  A complete rationale should 
be given for all opinions and conclusions 
expressed by the examiner.

3.  After completion of the above 
development, the veteran's claim for an 
evaluation in excess of 70 percent for 
PTSD should be readjudicated.  In this 
regard, consideration under 38 C.F.R. 
§ 3.321(b)(1) is warranted as well.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


